        Case 20-32547 Document 83 Filed in TXSB on 03/01/21 Page 1 of 1


                   UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
        IN RE:                       §
                                     §
        SPORTS PRO DEVELOPMENT,      §        Case No. 20-32547
        LLC,                         §           Chapter 7
                     Debtor.         §


                   ORDER GRANTING MOTION TO DISMISS
           FOR LACK OF SUBJECT MATTER JURISDICTION (ECF No. 81)

       On the ____ day of _____________, 2021 came on to be heard the Motion to Dismiss for

Lack of Subject Matter Jurisdiction filed by Creditors, Rene Etcharren (“Etcharren”), and SM

Monterrey, LLC and World Soccer Enterprises, LLC (referred to as “SMM”), on March 1, 2021

(ECF Document 81). After review of the Motion, evidence presented and the arguments of counsel,

if any, this Court finds that good cause exists to GRANT the Motion. The Court finds that there

is good cause because the Written Consent was not executed by Debtor’s members nor was the

filing of bankruptcy authorized by the Debtor’s members. As a result of the fraudulently filed

Written Consent submitted to this Court by Debtor’s Representative and the filing of this

bankruptcy action not being authorized, this Court lacks subject matter jurisdiction over this case.

       It is therefore ORDERED that:

   1. The Motion is granted as set forth herein.

   2. This Court lacks subject matter jurisdiction because Debtor’s Representative fraudulently

       submitted the Written Consent to this Court and Debtor’s members did not authorize the

       filing of this action.

   3. All objections to the Motion not otherwise addressed by this Order are denied.

       Signed this ____ day of ________________, 2021.

                                                             _____________________________
                                                             United States Bankruptcy Judge
                                                             Eduardo V. Rodriquez
